DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20130/229173 to Bertrand (Bertrand) in view of NXP TechSupport, 5/27/2015 (NXP TechSupport), and further in view of Arria V Hard Processor System Technical Reference Manual, Section 20, I2C controller, pages 20-2 and 20-3, 11/2/2015 (Manual).

	Regarding claim 1, Bertrand discloses a intelligent management system for determining and managing net current on a main grid input servicing a number of current paths, the system comprising:
	an energy monitor, the energy monitor for measuring current magnitudes of a circuit at a circuit breaker panel so as to generate and transmit raw current data, the circuit supplying one or more current paths, the energy monitor including:
		a chipset having a plurality of integrated vector magnetometer sensor elements each for detecting magnetic fields associated with current being carried by the one or more current paths through the circuit, the chipset further for generating raw current data for each respective current path of the one or more current paths, each integrated vector magnetometer sensor element having an individual address and being configured for measuring current at a rate of  80 Hz magnetometers M1 to M8 interconnected by the data and supply bus 42 can be distinguished; it is therefore at least implicit in Bertrand’s arrangement that the magnetometers Mi are individually addressable; also see paragraph 40, which discloses that each magnetometer Mi can be implemented using a 2-wire I2C bus, which implicitly establishes the individual addressability of each integrated vector magnetometer sensor element; also see paragraphs 40-42, in cases in which the magnetometers Mi are implemented as Freescale’s MAG3110, magnetometer Mi is capable of measuring a magnetic field with a frequency of up to 80 Hz, which will not be compliant with the Nyquist-Shannon theorem; however Bertrand discloses that a magnetometer of the above-mentioned type but having a higher sampling frequency is likely to be commercially available in the future, and could then be chosen for the implementation of the present invention),
		
		an I2C bus configured for synchronizing transmission of the sensed data (Bertrand, e.g., Fig. 2 and paragraphs 30-40, each magnetometer Mi can be implemented using a 2-wire I2C bus; synchronizing transmission of the sensed data is necessarily present in a 2-wire I2C bus, e.g., as implemented by DSPCT circuit of Fig. 2),
		
	a local processing node, coupled to the energy monitor, and configured for receiving the sensed data, the local processing node including:
		a processor for processing the sensed data to generate estimated current data for each of the one or more conductive paths (Bertrand, e.g., Fig. 6 and paragraphs 52-66, processor of measuring and control circuit MCT; device 50 is linked through the bus 42 to a measuring and control circuit MCT; see paragraphs 55-58 in particular, MCT is also configured to transform each corrected component CBzi, or each group of corrected components CBxi, CByi, CBzi, into a value of current circulating in the circuit breaker D1 associated with the considered magnetometer Mi, i.e., the value of the current circulating in the branch of the electric network protected by the circuit breaker), and
		a communications module, coupled to the processor, for transmitting the estimated current data of the current carried by the respective conductive path (Bertrand, e.g., Fig. 6 and paragraphs 52-66; see paragraph 65 in particular, the circuit MCT includes communication circuitry, for example a Wifi-type wireless communication interface, to establish a communication with a central device SRV for managing the current consumption); and
	an intelligent energy management system server, coupled to the local processing node, the system server being configured for receiving the estimated current data, and employing the received estimated current data to determine the net current travelling through each of the current paths so as to facilitate the managing of the net current on the main grid input (Bertrand, e.g., Fig. 6 and paragraphs 52-66; see paragraph 65 in particular, central device SRV is for example a server or a PC; central device SRV can be dedicated to the management of the considered electric network, or to a set of electric networks equipped with a measuring device 50 according to an embodiment of the present invention; communication between the circuit MCT and the central device SRV is made through a computer network SW such as the Internet; central device SRV manages a database that contains the current consumption of each line of the electric network and preferably, of the appliances connected thereto).

	Bertrand is not relied upon as explicitly disclosing each integrated vector magnetometer sensor element being configured for measuring current at a rate of 120 Hz or greater or greater so as to enable sufficient Nyquist bandwidth detection thereby generating sensed data for respective current paths.

	Bertrand nonetheless recognizes that 80 Hz sampling will not be compliant with the Nyquist-Shannon theorem, which can lead to an error in the estimated value of the signal oscillating at 50 or 60 Hz, and that a magnetometer of the above-mentioned type but having a higher sampling frequency is likely to be commercially available in the future, and could then be chosen for the implementation of the present invention.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bertrand such that each magnetometer sensor element is configured for measuring current at a rate of 120 Hz or greater or greater so as to enable sufficient Nyquist bandwidth detection thereby generating sensed data for respective current paths.  In this way, an error in the estimated value of the signal oscillating at 50 or 60 Hz can be avoided as recognized by Bertrand.

	Bertrand is not relied upon as explicitly disclosing an I2C multiplexer coupled to each of the integrated vector magnetometer sensor elements for individually addressing each sensor element, and being configured for transmitting instructions to and receiving sensed data from the integrated vector magnetometer sensor elements, and that the I2C bus is coupled to the multiplexer.

	Use of an I2C multiplexer for addressing I2C-enabled devices is known.  For example, NXP TechSupport discloses that for using two or more fixed-address I2C devices (such as the MAG3110 magnetometer utilized by Bertrand), use of an I2C multiplexer is recommended.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bertrand to include an I2C multiplexer coupled to each of the integrated vector magnetometer sensor elements for individually addressing each sensor element, and being configured for transmitting instructions to and receiving sensed data from the integrated vector magnetometer sensor elements, with the I2C bus is coupled to the multiplexer.  In this way, in the manner disclosed by NXP TechSupport, data from multiple fixed-address I2C devices (such as the MAG3110 magnetometer utilized by Bertrand) can be acquired over an I2C bus.

	Bertrand is not relied upon as explicitly disclosing a processor in communication with the integrated vector magnetometer sensor elements via one or more of the I2C bus and the I2C multiplexer, the processor receiving the sensed data and formatting it for transmission via the I2C bus.

	Use of an I2C controller for buffering data between an I2C interface and an interface of a host processor is known in the art.  See, e.g., Manual, pages 20-2 and 20-3, I2C controller consists of an internal slave interface, an I2C interface, and FIFO logic to buffer data between the two interfaces; host processor accesses data, control, and status information about the I2C controller through a 32-bit slave interface.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bertrand to include a processor in communication with the integrated vector magnetometer sensor elements via one or more of the I2C bus and the I2C multiplexer, the processor receiving the sensed data and formatting it for transmission via the I2C bus.  In this way, in the manner disclosed by Manual, a processor in the form of an I2C controller may be used to interface between the Bertrand’s I2C bus and a host processor in the form of Bertrand’s MCT.

	Regarding claim 4, Bertrand discloses wherein the local processing node is configured for performing on-board signal processing including: input scaling, bias removal, band pass filtering.  The examiner takes Official notice of the fact that use of band pass filtering for isolating a signal of interest was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  In Bertrand’s arrangement, one of ordinary skill in the art would appreciate that the signal of interest is conventional power frequencies, e.g., 50/60 Hz (Bertrand, e.g., paragraph 42).  One of ordinary skill in the art would similarly appreciate that electromagnetic noise at frequencies other than the frequency of interest may be acquired by Bertrand’s magnetometers Mi.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bertrand such that on-board signal processing includes band pass filtering in order to restrict the analyzed signals/data to conventional power frequencies, e.g., 50/60 Hz, so that the effects of electromagnetic noise at frequencies other than the frequency of interest are reduced.

	Claim 9 recites an energy monitor, the energy monitor for measuring current magnitudes of a circuit at a circuit breaker panel so as to generate and transmit raw current data, the circuit supplying a current path, the energy monitor including:
	a chipset having a plurality of integrated vector magnetometer sensor elements each for detecting magnetic fields associated with current being carried by one or more conductive paths through the circuit breaker, the chipset further for generating raw current information for each respective conductive path of the one or more defined current paths, each integrated vector magnetometer sensor element having an individual address and being configured for measuring current at a rate of 120 Hz or greater so as to enable sufficient Nyquist bandwidth detection thereby generating sensed data for respective defined current paths;
	an I2C multiplexer coupled to each of the integrated vector magnetometer sensor elements for individually addressing each sensor element, and being configured for transmitting instructions to and receiving sensed data from the vector magnetometer sensor elements;
	an I2C bus coupled to the multiplexer and being configured for synchronizing transmission of the sensed data;
	a processor in communication with the integrated vector magnetometer sensor elements via one or more of the I2C bus and the I2C multiplexer, the processor receiving the sensed data and generating raw current information therefrom; and
	a communications module for transmitting the raw current information of the current so as to better manage its amount of current input and output,
and is rejected under 35 U.S.C. 103 as being unpatentable over Bertrand in view of NXP TechSupport and Manual for reasons identical to those set forth above in connection with claim 1.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand in view of NXP TechSupport and Manual, and further in view of MMC5883MA ±8Gauss, High Performance, Low Cost 3-axis Magnetic Sensor, 4/28/2017 (MMC5883MA).

	Regarding claims 2-3, Bertrand in view of NXP TechSupport and Manual is not relied upon as explicitly disclosing wherein each sensor element is capable of cycling between a low and a high rate of measurement (claim 2) and wherein each sensor element is configured for cycling between 120 Hz and 600 Hz rate of measurement (claim 3).  MMC5883MA discloses a complete 3-axis magnetic
sensor with on-chip signal processing and integrated I2C bus suitable for use in various applications (page 1) that is capable of cycling between a low and a high rate of measurement and is configurable for cycling between 120 Hz and 600 Hz rate of measurement (MMC5883MA, page 1, Description, also see page 2, max output data rate of 16, 100, 200, 400, 600 Hz).  The prior art therefore included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  Moreover, one of ordinary skill in the art would have recognized that the results of the combination were predictable.  For these reasons, the recitations that each sensor element is capable of cycling between a low and a high rate of measurement (claim 2) and each sensor element is configured for cycling between 120 Hz and 600 Hz rate of measurement (claim 3) does not patentably define over Bertrand in view of NXP TechSupport and Manual taken in view of the teachings of MMC5883MA.

	Claim 10 recites wherein each sensor element is capable of cycling between a low and a high rate of measurement, and claim 11 recites wherein each sensor element is configured for cycling between 120 Hz and a 600 Hz of measurement.  Claims 10-11 are unpatentable under 35 U.S.C. 103 over Bertrand in view of NXP TechSupport, Manual and MMC5883MA for reasons analogous to those set forth above in connection with claims 2-3, respectively.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bertrand in view of NXP TechSupport and Manual, and further in view of US 2015/0066231 to Clifton (Clifton).

	Regarding claim 5, Bertrand in view of NXP TechSupport and Manual is not relied upon as explicitly disclosing wherein the system further comprises an intelligent energy storage unit in communication with one or more of the local processing node and the intelligent energy management system server.  Clifton discloses an intelligent energy storage unit in communication with one or more of a local processing node and an intelligent energy management system server (Clifton, e.g., Fig. 2 and paragraphs 245-267 smart energy storage cell 116 of energy storage control unit 102).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bertrand in view of NXP TechSupport and Manual such that the system further comprises an intelligent energy storage unit in communication with one or more of the local processing node and the intelligent energy management system server.  In this way, in the manner disclosed by Clifton, the intelligent energy storage unit may be used to supply power as needed, e.g., in a case of blackout or brownout conditions.

	Regarding claim 6, Bertrand in view of NXP TechSupport, Manual and Clifton as applied to claim 5 is not relied upon as explicitly disclosing wherein the system further comprises a client computing device in communication with one or more of the local processing node and the energy storage unit, the client computing device for presenting a user interface to a user of the client computing device, the user interface including controls for directing one or more of the local processing node, the intelligent energy management system server, and the intelligent energy storage unit.  Clifton further discloses a client computing device in communication with one or more of a local processing node and the energy storage unit, the client computing device for presenting a user interface to a user of the client computing device, the user interface including controls for directing one or more of the local processing node, the intelligent energy management system server, and the intelligent energy storage unit (Clifton, e.g., paragraphs 250, 251).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bertrand in view of NXP TechSupport, Manual and Clifton such that the system further comprises a client computing device in communication with one or more of the local processing node and the energy storage unit, the client computing device for presenting a user interface to a user of the client computing device, the user interface including controls for directing one or more of the local processing node, the intelligent energy management system server, and the intelligent energy storage unit.  In this way, in the manner disclosed by Clifton, a user may interface with the smart energy storage unit to set the various parameters associated with the energy storage and supply management system.

	Regarding claim 7, Bertrand in view of NXP TechSupport, Manual and Clifton discloses wherein the client computing device comprises a smart phone, and the user interface is presented to the user by the server via an application running on the smart phone (see Bertrand in view of NXP TechSupport, Manual and Clifton as applied to claim 6, e.g. paragraph 250; it is implicit in Clifton arrangement that use of a smartphone for interfacing with the smart energy storage unit to set the various parameters associated with the energy storage and supply management system necessitates use of an interface).

	Regarding claim 8, Bertrand in view of NXP TechSupport, Manual and Clifton as applied to claim 7 is not relied upon as explicitly disclosing wherein the controlling of the amount of energy being supplied to or removed from the selected current path is to effectuate a net zeroing of the selected current path.  Clifton further discloses that instead of allowing the consumer to be able to remove themselves from the grid, all that they gain is simply an offset between what energy they have used and the energy they have produced, the best possible outcome being a net zero amount being owed to the electricity service provider, such as in instances where their power generation equals or exceeds their power consumption (Clifton, e.g., paragraph 175).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Bertrand in view of NXP TechSupport, Manual and Clifton such that controlling of the amount of energy being supplied to or removed from the selected current path is to effectuate a net zeroing of the selected current path.  In this way, in the manner disclosed by Clifton, the best possible outcome of net zero amount being owed to the electricity service provider may be realized.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 13-14 would be allowable by virtue of their dependence from claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2018/0306839 to Donnal et al. relates to non-intrusive monitoring by sensing physical parameters such as electric and/or magnetic fields to monitor and/or control electrical loads, for example.
	US 2018/0306846 to Lanzisera et al. relates to a non-contact metering device.
	H. Yang and S. R. Hui, "Nonintrusive Power Measurement Method With Phase Detection for Low-Cost Smart Meters," in IEEE Transactions on Industrial Electronics, vol. 64, no. 5, pp. 3962-3969, May 2017 relates to a nonintrusive power measurement method that is suitable for a new type of low-cost and easy-to-install smart meters in measuring current and power from parallel electric cables based on noncontact magnetic flux and identifying the power consumption of each phase.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R MILLER/
Primary Examiner, Art Unit 2863